906 F.2d 1384
Clifton REDMAN, Plaintiff-Appellant,v.COUNTY OF SAN DIEGO;  Capt. Richard Beall;  Lt. RobertWitcraft;  Sgt. Dan Canfield;  Deputy Gene Turner,and Does I through XX, Inclusive,Defendants-Appellees.
No. 87-6139.
United States Court of Appeals,Ninth Circuit.
July 11, 1990.

ORDER
Prior report:  (9th Cir.) 896 F.2d 362.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.